Order unanimously affirmed. Memorandum: The People have appealed from an order setting aside a jury verdict convicting defendant of criminal possession of a controlled substance in the third degree and conspiracy in the first degree. The trial court’s action was based on its determination that the People had not established a prima facie case for either crime. We agree. Unlike the situation in People v Berkowitz (50 NY2d 333), the People here did not produce evidence sufficiently connecting the defendant to a conspiracy to possess cocaine as charged in the indictment. Since a prima facie case of conspiracy was not established the acts and utterances of the alleged coconspirators could not be attributed to the defendant. (Appeal from order of Onondaga Supreme Court—set aside verdict.) Present—Cardamone, J. P., Simons, Schnepp, Doerr and Moule, JJ.